Title: From Benjamin Franklin to William Hodgson, 27 May 1782
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, May 27th: 1782.
You mention that Administration have at your request given Directions to the Navy agents at the several Ports of Embarkation to supply the Prisoners with Slops to the Value of 20 s. each.— Please to inform me whether this is the Goodness of Government, or whether you have engaged to pay it?
I have been so incessantly occupied, as not to be able to write by those Transports, your Letters directed to Mr. Thomson, with a Copy of the Agreement, and a Copy of my Letter impowering you to make it, will be sufficient. And I have no doubt that the Congress part of the Engagement will be honourably executed.
When you happen to see again those Friends of mine whom you mention, be so good as to assure them that I love them much, and wish the more for Peace, as it may afford me another opportunity before I die of enjoying their Sweet Society.
I hope you have received the 200£ that by mistake had fallen into the hands of your Namesake in Aldersgate Street.
You may rely on my complying punctually with your Request contained in yours of the 10th: Instant.— You certainly merit from me every thing that can afford you any kind of Satisfaction.
With great & Sincere Esteem, I am, &c:
B Franklin.
Mr: Hodgson.(Copy)
 
Notation: Copy of a Letter from Dr. B. Franklin, to Mr. Hodgson, dated Passy May 27th: 1782.
